Case 8:21-cv-00194-KKM-SPF Document 22 Filed 04/09/21 Page 1 of 3 PageID 276




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

SIG SAUER, INC.,
a foreign corporation,

      Plaintiff
                                              Case No.: 8:21-cv-00194-KKM-SPF
v.

D & M HOLDING COMPANY, LLC, a
Florida limited liability company, DESIGN
& MANUFACTURING HOLDING COMPANY,
INC., a Florida corporation, and
DANIEL L. POWERS, JR., an individual,

     Defendants.
________________________________________/

                      PLAINTIFF SIG SAUER’S
              NOTICE OF PENDENCY OF OTHER ACTIONS


      In accordance with Local Rule 1.07(c), I certify that the instant action:

 X IS         related to pending or closed civil or criminal case(s) previously filed

              in this Court, or any other Federal or State court, or administrative

              agency as indicated below:

              Plaintiff filed a lawsuit against three former employees subject to
              a noncompete that were hired by Defendants. The case style is:


              SIG Sauer, Inc. v. Jay Durham, Donald Pile, George Wallace
              The State of New Hampshire, Rockingham County, SS, Superior
              Court. Docket No. 218-2021-CV-00018
Case 8:21-cv-00194-KKM-SPF Document 22 Filed 04/09/21 Page 2 of 3 PageID 277




    IS NOT related to any pending or closed civil or criminal case filed with this

              Court, or any other Federal or State court, or administrative agency.

      I further certify that I will serve a copy of this Notice of Pendency of Other

Actions upon each party no later than fourteen days after appearance of the party.

DATED this 9th day of April, 2021.
                                              Respectfully submitted by:


                                              JACKSON LEWIS P.C.

                                              /s/ Laura E. Prather
                                              LAURA E. PRATHER, B.C.S.
                                              Florida Bar No.: 870854
                                              laura.prather@jacksonlewis.com
                                              Wells Fargo Center
                                              100 South Ashley Drive, Suite 2200
                                              Tampa, Florida 33602
                                              Telephone:(813) 512-3210
                                              Facsimile: (813) 512-3211

                                              and

                                              /s/ Kyle B. Russell
                                              Kyle B. Russell, Esq.
                                              Kansas Bar No.: 20457
                                              Kyle.Russell@jacksonlewis.com
                                              7101 College Blvd., Suite 1200
                                              Overland Park, KS 66210
                                              (913) 982-5755

                                              Attorneys for Sig Sauer, Inc.
Case 8:21-cv-00194-KKM-SPF Document 22 Filed 04/09/21 Page 3 of 3 PageID 278




                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 9th day of April, 2021, a true and correct

copy of the foregoing Plaintiff Sig Sauer’s Notice Of Pendency Of Other Actions

was filed with the Clerk of the Court via the CM/ECF which will automatically

provide a copy to counsel of record.

                                       /s/ Laura E. Prather
                                       Attorney
